Citation Nr: 1825750	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by a Department of Veterans Affairs (VA) Pension Management Center.

In the June 2014 notice of disagreement, the appellant indicated she disagreed only with the denial of death pension benefits.  Accordingly, the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation under 38 U.S.C. § 1151 are not before the Board. 


FINDING OF FACT

The appellant's countable income for the period pertinent to the appellant's claim exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The criteria for non-service connected death pension benefits are not met.  38 U.S.C. §§ 1521, 1541, 1543 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23. 

Non-service connected death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.  The maximum annual pension rate (MAPR) is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

The Veteran died in 2003.  In March 2014, the appellant filed a claim for entitlement to death pension benefits.  For calendar year 2014, the MAPR for death pension for a surviving spouse with no dependents was $8,485.  The five percent deductible threshold for medical expenses was $424.

In a July 2014 statement, the appellant reported her salary income was $13.44 per hour, and that she worked 36 hours per week.  This equates to $483.84 in wages per week, and multiplied by 52 weeks in a year, the appellant earned a total of $25,159.68, which is rounded down to $25,159.  

However, on the March 2014 claim, the appellant reported an expected income for the next 12 months of $24, 595.75, which is rounded down to $24,595.  Accordingly, the Board will afford the appellant the benefit of reasonable doubt, and finds that for the annualization period beginning in March 2014, the appellant had a total income of $24, 595.

Along with the June 2014 notice of disagreement, the appellant submitted copies of earnings statements from April and May 2014.  In July 2014, the appellant submitted a copy of her paycheck information for 2003.  The Board finds that other than confirming the appellant's hourly wage as $13.44 in 2014, these documents do not provide information regarding the appellant's annual income for the full 12-month annualization period beginning when she filed her claim in March 2014.

On her March 2014 claim, the appellant reported unreimbursed medical expenses indicating $50 per month for medical insurance.  When multiplied by 12 months, this totals $600 for the year.  Again, paid medical expenses in excess of five percent of the MAPR may be excluded from an individual's income.  Accordingly, the $424 five percent deductible threshold for medical expenses is subtracted from the reported medical expenses, for a total of $176 in deductible medical expenses.

The appellant's total countable income of $24,595, reduced by the deductible medical expenses of $176, provides a total income of $24,419.  Accordingly, the Board finds the appellant's income exceeded the $8,485 maximum countable income for death pension benefits for the annualization period.

The appellant contends she deserves something for all the years she has had to struggle without any of the Veteran's benefits, and that she feels she does not make too much money.  See September 2014 VA Form 9.  In June 2014, the appellant also submitted a copy of a January 2014 statement indicating the balance of a loan from Citi Financial.

However, as discussed above, non-service connected death pension is an income-based benefit for low income qualifying survivors.  Although the appellant is a qualifying claimant in that she is the surviving spouse of a veteran who had qualifying wartime service, and the Board is sympathetic regarding any financial difficulties since the Veteran's death, under the law an otherwise qualifying applicant may only be paid up to the MAPR, reduced by the amount of her countable income.  Because the appellant's annual countable income exceeded the MAPR, the entire amount is offset, and the appellant is not entitled to any death pension benefits.

As the appellant's countable income exceeds the maximum annual income allowed for the payment of death pension benefits, the appellant is precluded from receiving death pension benefits.  See 38 C.F.R. § 3.23(a)(5).  Should her financial status change, she may re-file for such benefits.  At present, however, her claim must be denied.  The preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to non-service connected death pension benefits is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


